 


109 HRES 583 : Providing for consideration of the bill (H.R. 4340) to implement the United States-Bahrain Free Trade Agreement.
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 583 
In the House of Representatives, U.S., 
 
December 7, 2005. 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4340) to implement the United States-Bahrain Free Trade Agreement. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 4340) to implement the United States-Bahrain Free Trade Agreement. The bill shall be considered as read. The bill shall be debatable for two hours equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means. Pursuant to section 151 of the Trade Act of 1974, the previous question shall be considered as ordered on the bill to final passage without intervening motion. 
2.During consideration of H.R. 4340 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to a time designated by the Speaker in consonance with section 151 of the Trade Act of 1974. 
 
 Jeff TrandahlClerk. 
